Citation Nr: 1512015	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-09 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected left foot pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from June 1991 to December 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The claims are currently under the jurisdiction of the RO in Cheyenne, Wyoming.  

The Veteran was afforded a video conference hearing, conducted by the undersigned Veterans Law Judge, in October 2014.  A transcript of the hearing is located in the Veteran's electronic claims folder.  

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most competent, credible, and probative evidence of record establishes that the Veteran's current right knee disability is directly related to his military service.

CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition below, no discussion of those duties is required.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Factual Basis

The Veteran sought service connection for his right and left knee disorders in November 2011.  See VA Form 21-4138.  He mentioned he had pain and stiffness in his knees, that he was treated while in the military for his knees, and attributed his current knee problems to his military service, to include his being a paratrooper.  His participating in parachute jumps is confirmed by his personnel records.  See DD Form 214.  

Review of the Veteran's service treatment records on file shows that clinical evaluation of the Veteran's knees was normal in the course of his May 1990 service enlistment examination, and he did not complain at that time of problems associated with his knees.  An October 2008 progress report shows a diagnosis of right knee strain/sprain.  A November 2008 progress report shows findings of right knee sprain.  X-ray examination was negative.  A December 2008 progress note shows complaints of right knee pain.  While X-ray examination was negative, the examining physician diagnosed probable right torn meniscus.  December 2008 MRI findings were negative.  A Report of Medical Assessment dated in July 2011 shows complaints of knee pain.  

The report of a VA knee and lower extremity medical examination, conducted in November 2011, shows that the Veteran had never had a knee and/or lower leg condition.  The Board notes, however, that the November 2011 comment is contrary to medical findings pertaining to the right knee that were clearly demonstrated during the Veteran's period of active service.  

Several post service medical VA records shows right knee-related clinical findings.  These include a November 2013 VA physical therapy consult report which shows complaints made of ongoing knee problems.  A recent MRI was noted to have shown some density in the region of the posterior ACL indicative of a possible partial tear.  The actual MRI report referred to in several records is not included in the electronic claims folder.  However, an August 27, 2013, medical record shows that "MRI order ready for approval," and a September 4, 2013, medical record showing that the Veteran had called for "MRI report."  Another September 4, 2013, note states "[h]e has a partial tear of a ligament."  Thus, the Board finds that the MRI report did in fact show a partial right knee ligament tear.  The Veteran complained of off and on pain for as long as ten years.  The examiner, after examining the Veteran, noted he was unable to find any right knee impairment.  

A December 2013 physician note shows that the Veteran was seen for right knee pain.  A diagnosis of soft tissue injury/sprain was included.  

The report of a VA examination of the knees, conducted February 21, 2014, shows that the examiner commented that there was a documented history of knee pain during the Veteran's military service.  It was also observed that the Veteran had spent 20 years in the military, which included constant repetitive physical stress due to physical training as well as his being a paratrooper.  The examiner also commented that the Veteran had a partial ACL tear (confirmed by 2013 MRI) which more likely than not occurred from the past 20 years of physical training while in the military, rather than as a result of a desk job worked by the Veteran in his three post service years.  Right knee partial ACL tear was diagnosed, as was bilateral arthralgia of the knees.  

At his October 2014 hearing, the Veteran testified that during his 20-year military service he was awarded several parachutist badges.  He testified as to in-service treatment for his knees, and diagnoses of probable right torn meniscus and arthralgia (i.e., pain).  The undersigned essentially informed him that for the purposes of establishing a current disability, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Analysis

As above discussed, there is a documented history of treatment for, and diagnoses of, right knee-related problems during the Veteran's active military service, and thereafter during the course of the appeal.  Thus, there is evidence of a current disability, in-service findings of right knee-related complaints, and a diagnoses of strain/sprain and probable right torn meniscus.  

The Board finds that the Veteran's assertions that he has continued to suffer from right knee-related problems since he left active service are competent and credible.  This theory of continuity of symptomatology was essentially confirmed by the medical history documented by the VA examiner in February 2014.

The Board also finds noteworthy the opinion proffered by the VA examiner in February 2014, in which she documented a history of right knee pain during the Veteran's military service, which included repetitive physical stress due to physical training as well as his being a paratrooper.  The examiner also commented that the Veteran had a partial ACL tear (confirmed by 2013 MRI) which more likely than not occurred from the past 20 years of physical training while in the military, rather than as a result of a desk job worked by the Veteran in his three post service years.  Right knee partial ACL tear was diagnosed, as was bilateral arthralgia of the knees.  This opinion essentially related the Veteran's diagnosed partial ACL tear to his active military service.  

In evaluating this claim, the Board also finds probative that there is no opposing or contradicting medical evidence or opinion of record which the Board finds is more competent, credible, or probative as to the issue of whether the current right knee disability is related to service. 

Therefore, based on the foregoing, the Board finds the preponderance of the evidence supports the grant of service connection for a right knee disability.  Indeed, as noted, the most competent, credible, and probative evidence of record establishes that the Veteran's current right knee partial ACL tear is likely related to his military service.  As a result, the Veteran's claim is granted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a right knee disorder is granted.


REMAND

Additional development is needed concerning the claim here seeking service connection for a left knee disorder.  As above noted, the Veteran has been informed that pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  

To date, only arthralgia of the left knee has been diagnosed.  At his October 2014 hearing, the Veteran testified that he was currently in receipt of VA treatment for his knees at the Sheridan VA medical facility.  The most recent treatment records from this facility are dated in February 2014, over one year ago.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, on remand all outstanding records of VA treatment afforded the Veteran at the Sheridan VA medical facility since February 2014 should be obtained and associated with the VA electronic file.

At his October 2014 hearing, the Veteran argued that his claimed left knee disorder could be related to his service-connected left foot pes planus.  On remand, the Veteran should be provided notice as to secondary service connection and an opinion as to the etiology of any currently diagnosed left knee disability should be obtained.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice as to the claim seeking entitlement to service connection for a left knee disorder as secondary to service-connected disabilities.  See 38 C.F.R. § 3.310.

2.  Obtain and associate with the electronic claims file all VA medical outpatient treatment records, from February 2014 to the present, pertaining to treatment provided the Veteran.  

3.  After completion of the forgoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any left knee disability.  The electronic claims folder and all appropriate medical records should be made available to the examiner for review in connection with the examination.  All indicated testing should be conducted and pertinent findings noted in the examination report.

Based on the review of the record, and following the examination of the Veteran, the examiner should answer the following questions:

(a)  Is it at least as likely as not that any currently identified left knee disability is the result of active service or any incident therein, or, in the alternative, had its onset in service? 

(b)  If the answer to (a) is no, is it at least as likely as not that any diagnosed left knee disability was caused or aggravated (chronic worsening versus temporary flare-up) by his service-connected left foot pes planus?  If aggravation is present, the clinician must indicate, to the extent possible, the approximate level of left knee disability present (i.e., a baseline) before the onset of the aggravation.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of gastroenteritis, irritable bowel syndrome, and/or pancreatitis present (i.e., a baseline) before the onset of the aggravation. 

In providing the opinions, the examiner should consider the Veteran's in-service history of physical training and multiple parachute jumps, and his complaints of knee problems since service. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, the AOJ must review the claims file and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the AOJ must implement corrective procedures.

5.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the AOJ should review (to include all additional evidence associated with the record pursuant to this remand) and readjudicate the Veteran's service connection claim for a left knee disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


